February 1, 2013Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Stock Funds1933 Act File No.: 333-1006101940 Act File No.: 811-21236CIK No.: 0001199348Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 19 to the Registration Statement, electronically filed with the Securities and Exchange Commission on January 28, 2013.Please address any comments or questions to my attention at 212-922-6837.Sincerely,/s/ Jordan HodgeJordan HodgeParalegal
